Case: 11-50492      Document: 00512602499         Page: 1    Date Filed: 04/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                    No. 11-50492                                   April 21, 2014
                                  Summary Calendar
                                                                                  Lyle W. Cayce
                                                                                       Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ERNESTO NIETO-TORRES, also known as Ernesto Alonso Nieto-Torres, also
known as Ernesto Alonso Nieto Torres,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:10-CR-3197


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Ernesto Nieto-Torres appeals the sentence imposed following his
conviction for illegal reentry into the United States.              He argues that his
sentence is unreasonable because the district court relied on his need for
medical treatment to impose or lengthen his sentence. Because Nieto-Torres
has completed his imprisonment term and has been removed from the United



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 11-50492    Document: 00512602499     Page: 2   Date Filed: 04/21/2014


                                No. 11-50492

States, any challenge to his sentence is moot. See United States v. Rosenbaum-
Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007).
      APPEAL DISMISSED.




                                      2